DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   
This office action is in response to the communication filed on 3/29/2022.  Claims 1-20 remain pending.                               

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.                               
In the remarks, Applicants made one main argument with other arguments similar in nature to the main argument.                                  
In the instant office action, with reference to Mizes, the Examiner indicated that paragraph [0057] of Mizes reads on “obtaining a first capture image of the display device generated based on the align pattern data to which the box data is added; …obtaining one or more second capture images of the display device generated based on the one or more full pattern data”.  However, Applicants respectfully disagree with the Examiner’s assertion.  Paragraph [0057] of Mizes merely discloses measuring a white space defect by printing a calibration pattern onto a substrate and then scanning the obtained pattern to get a scanned digital image.  Further, the calibration pattern includes a collection of interfaces between relatively dark objects and relatively light objects that are arranged in different positions and that have different relative gray levels.  Here the same type of calibration pattern is being used to obtain a scanned digital image; there is no disclosure as to the use of align pattern data to which box data is added being used to obtain an image, and there is no disclosure as to the use of one or more full pattern data being used to obtain one or more second capture images.  Further, Mizes does not disclose that the calibration data includes a maximum gray level; Mizes merely disclose that the calibration pattern includes different gray level (see paragraph [0057] of Mizes).  Thus, Mizes fails to teach or sugest “obtaining a first capture image of the display device generated based on the align pattern data to which the box data is added; …obtaining one or more second capture images of the display device generated based on the on or more full pattern data,” as claimed in claim 1.                                  
This argument is not persuasive.  Mizes clearly teaches that the magnitude of the white space defect varies as a function of the relative gray levels of the relatively light object and the relatively dark object and the position and angle of the boundary between the light and the dark objects relative to the process direction (see paragraph [0056]).   The position and angle of the boundary between the light and dark objects satisfies the disclosure as to the use of align pattern data to which box data 510 is added being used to obtain an image (see figure 6 and paragraph [0058]).  The use of the reference digital image of the calibration pattern reads on the disclosure as to the use of one or more full pattern data (see paragraph [0057]).  Furthermore, none of the claims even claiming the limitation of that “the calibration data includes a maximum gray level”.  Therefore, Mizes in view of Shyshkin clearly disclose the claimed invention of instant application.                              

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                            
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al (US 2004/0252905), hereafter as Mizes, in view of Shyshkin (US 2021/0058571).                     
RE claims 1 and 10,  Mizes teaches the invention substantially as claimed.                      
Mizes teaches that a method of generating information to control display of images, the method comprising:     
providing a device with align pattern data to which box data having a maximum reference gray level is added (see Figure 6 and paragraph 56; also Figure 18 and paragraph 58; lines or dots are align pattern respectively and boxes are in both embodiments);                  
obtaining a first capture image of the display device generated based on the align pattern data to which the box data is added (see paragraph 57);               
providing the device with one or more full pattern data respectively having one or more reference gray levels lower than the maximum reference gray level (see paragraphs 57 and 59);             
obtaining one or more second capture images of the device generated based on the one or more full pattern data (see paragraph 57); and              
generating compensation data including a plurality of compensation values at the one or more reference gray levels and the maximum reference gray level, the compensation data generated based on the one or more second capture images and a portion of the first capture image corresponding to the box data (see paragraphs 56, 59 and 67).               
However, Mizes does not teach where the device is a “display” and wherein the display device is a self- luminous display device.             
From the same field of endeavor, Shyshkin teaches where the device is a “display” and wherein the display device is a self-luminous display device (see Fig. 3 and 6 and paragraph 1 and paragraphs 55-57).               
Mizes and Shyshkin are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art to before the effective filing date of claimed invention to combine the display calibration of Shyshkin with the comparison of gray level boxes as performed by the captures of the test printed patterns of Mizes for the purpose of extending the functionality of a known camera based calibration system with another for predictable results (Shyshkin teaches the system without the box being in the first image).                          
RE claims 2 and 11, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes in view of Shyshkin does not teach wherein the box data corresponds to one white box image at a substantially center position of a display panel of the display device. It would have obvious to a person having ordinary skill in the art to place the white box in the center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                           
RE claims 3 and 12, Mizes teaches the method method of claims 1 and 10. Shyshki teaches further comprising: aligning a position of a display panel of the display device and positions of the one or more second capture images based on the first capture image (see paragraph 7).                       
RE claims 4 and 13, Mizes in view of Shyshkin teaches the method method of claims 1 and 10. Mizes teaches wherein: the display device displays a total range of gray levels from a O-gray level to a 255-gray level, and the maximum reference gray level is the 255-gray level (see paragraph 69).                 
RE claims 5 and 14, Mizes in view of Shyshkin teaches the method method of claims 1 and 10. Mizes teaches wherein the box data corresponds to a plurality of white box images at a plurality of positions of a display panel of the display device (see Fig. 6 and 18 many rectangles and squares of varying degrees of whiteness).                             
RE claims 6 and 15, Mizes in view of Shyshkin teaches the method method of claims 5 and 14. Mizes in view of Shyshkin does not teach wherein the plurality of white box images is one of 3*3 white box images, 5*white box images, 7*7 white box images, or 9*9 white box images. It would have obvious to a person having ordinary skill in the art to place the white box in the center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                
RE claims 8 and 17, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes teaches wherein generating the compensation data includes: determining the plurality of compensation values, for a plurality of pixels of a display panel of the display device at the one or more reference gray levels, based on luminances of the one or more second capture images (see paragraph 57 and 69); and determining the plurality of compensation values, for the plurality of pixels at the maximum reference gray level, based on a luminance of the portion of the first capture image corresponding to the box data (see paragraph 59).                             
RE claims 9 and 18, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes teaches further comprising: writing the compensation data, including the plurality of compensation values at the one or more reference gray levels and the maximum reference gray level, to the display device (see paragraph 59).                              
RE claims 19, Mizes in view of Shyshkin teaches a display device. Mizes teaches comprising:           
a controller configured to generate corrected image data by correcting input image data based on the compensation data; and 
wherein the compensation data includes:                              
a plurality of compensation values at a maximum reference gray level, determined based ona first capture image corresponding to align pattern data to which box data having a maximum reference gray level are added (see paragraphs 56-59); and                
a plurality of compensation values at one or more reference gray levels, determined based on one or more second capture images corresponding to one or more full pattern data respectively having one or more reference gray levels lower than the maximum reference gray level (see paragraphs 57 and 59).                       
However, Mizes does not teach that a display panel including a plurality of pixels, each of the plurality of pixels including a self-luminous light emitter; a scan driver configured to provide scan signals to the plurality of pixels; a memory configured to store compensation data; a data driver configured to provide data signals to the plurality of pixels based on the corrected image data.              
From the same field of endeavor, Shyshkin teaches a display panel including a plurality of pixels, each of the plurality of pixels including a self-luminous light emitter (see Fig. 1 and paragraph 11);                
a scan driver configured to provide scan signals to the plurality of pixels (see Fig. 1 address driver and paragraph 43);                
a memory configured to store compensation data (see Fig. 2 and paragraph 31);              
a data driver configured to provide data signals to the plurality of pixels based on the corrected image data (see Fig. 1 data driver paragraph 43).                           
Mizes and Shyshkin are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art to before the effective filing date of claimed invention to combine the display calibration of Shyshkin with the comparison of gray level boxes as performed by the captures of the test printed patterns of Mizes for the purpose of extending the functionality of a known camera based calibration system with another for predictable results (Shyshkin teaches the system without the box being in the first image).                          
RE claim 20, Mizes teaches the method self-luminous display device of claim 19. Mizes teaches further comprising:                      
a current controller configured to compare a panel current of the display panel with a reference current, and to control the panel current to be lower than or equal to the reference current (see paragraphs 55-57).                         
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0252905 to Mizes in view of U.S. Publication 2021/0058571 to Shyshki and U.S. Publication 2010/0245541 to Zhao.                             
RE claims 7 and 16, Mizes in view of Shyshkin teaches the method of claims 1 and 10. 
However, Mizes in view of Shyshkin does not teach wherein the align pattern data includes dot pattern data which corresponds to an image that includes a black background and one white dot per M*M pixels in the black background, where M is an integer greater than 1.                          
From the same field of endeavor, Zhao teaches wherein the align pattern data includes dot pattern data which corresponds to an image that includes a black background and one white dot per M*M pixels in the black background, where M is an integer greater than 1 (see Fig. 25A).
Mizes, Shyshkin and Zhao are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to combine the alignment pattern of Zhao with the calibration display methods of Mizes in view of Shyshkin for the purpose of simply substituting one known alignment calibration pattern for another.                                      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Tzeng whose telephone number is (571) 272-7565. The examiner can normally be reached Monday - Friday 10am - 7pm.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                             
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                             
/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        

FFT
July 30, 2022